Title: From Benjamin Franklin to Vergennes, 8 December 1779
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


Sir,
Passy, Dec. 8. 1779.
As Baron de Holtzendorff has thought fit to trouble your Excellency with a Memorial to me, relating to his affairs and complains highly as I understand of the Congress & of me, I beg leave to acquaint you with a few Circumstances in our Vindication, most of which I have from himself in one of his former Papers.
Mr. Deane soon after his Arrival here, is said to have encouraged upon strong Recommendations made to him, a great Number of Officers to go over to America advancing them money to bear their Expences thither, and giving them Expectations of Commissions and Employ in our Armies, conceiving that he should thereby serve his Country. As the Congress had given no Orders for this Operation, had no Expectation of the Arrival of such a Number of Officers, nor any Vacancies in their armies to place them in, it occasioned a great Embarassement. Mr. Deane who was not at the time, a Minister of Congress, but agent only for the Committee of Commerce was disavow’d & his Proceedings without Authority, declared not binding on the Congress.— But it was however resolved, that the Thanks of Congress should be given to the Gentlemen for their zeal in Passing to America to offer their Services, to the United States, and that their Expences in coming & returning should be paid. Baron Holtzendorff, however, they seem to have had some Intention of retaining, for they gave him a Commission of Lieutenant Colonel, and sent him to the Army, probably with a Purpose of placing him when their should be a convenient Vacancy.
M. de Vergennes.
